 Case 1:19-cr-00099-TSE Document 148 Filed 06/15/21 Page 1 of 3 PageID# 583




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                            )   Criminal No. 1:19-CR-99-TSE
                                                    )
                v.                                  )
                                                    )
CHRISTOPHER WARREN LAPP,                            )
                                                    )
Defendant.                                          )


  MOTION SEEKING CLARIFICATION REGARDING THE USE OF TELEPHONIC
            MEANS FOR UPCOMING SHOW CAUSE HEARING

       The United States of America, by and through its undersigned attorneys, hereby seeks

clarification regarding the potential use of telephonic means for an upcoming Show Cause

Hearing and provides as follows:

       1.      On June 3, 2021, this Honorable Court issued an under seal order directing

Bureau of Prisons/FCI Butner and the Alexandria Adult Detention Center to show cause on an

issue addressed in this Court’s under seal order.

       2.      Some of the individuals tied to the entities above are located out of state. The

undersigned has received inquiries on whether the physical presence of individuals from the

above entities is required or if this Honorable Court would be amenable to addressing the issues

through telephonic means in court.

       3.      Obtaining such clarification on the requirement of physical presence or the use of

telephonic means to address the issues will assist the above-entities in planning.




                                                    1
Case 1:19-cr-00099-TSE Document 148 Filed 06/15/21 Page 2 of 3 PageID# 584




                            Respectfully submitted,


                            Raj Perekh
                            Acting United States Attorney

                            /s/ Maureen Cain
                            By: Maureen C. Cain
                            Assistant United States Attorney




                       CERTIFICATE OF SERVICE


                                      2
 Case 1:19-cr-00099-TSE Document 148 Filed 06/15/21 Page 3 of 3 PageID# 585




       I hereby certify that on June 15, 2021, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification to counsel of record.



                                             /s/Maureen C. Cain
                                             Maureen C. Cain
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Ave.
                                             Alexandria, VA 22314-5794
                                             Phone: (703) 299-3892
                                             Fax: (703) 299-3980
                                             Email: Maureen.Cain@usdoj.gov




                                                 3
